Citation Nr: 1440979	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus, type I and II.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral foot disorder, secondary to diabetes mellitus, type I and II.  


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision for the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which found that there was no new and material evidence submitted to reopen the claims for service connection for diabetes mellitus, type I and II, and service connection for bilateral foot disorder, secondary to diabetes mellitus, type I and II.  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issues of entitlement to a temporary total rating based upon convalescence and a total rating based upon individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type I and II, and service connection for bilateral foot disorder, secondary to diabetes mellitus, type I and II, was denied by rating decision in October 2007.  The Veteran did not perfect an appeal of the decision within one year of notice of the denial.  

2.  Evidence received since the October 2007 decision does not raise a reasonable possibility of substantiating the claims of service connection for diabetes mellitus, type I and II, and service connection for a bilateral foot disorder, secondary to diabetes mellitus, type I and II.  


CONCLUSIONS OF LAW

1.  The October 2007 RO decision which denied service connection for diabetes mellitus, type I and II, and service connection for bilateral foot disorder, secondary to diabetes mellitus, type I and II, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).  

2.  Evidence submitted subsequent to the October 2007 denial of service connection for diabetes mellitus, type I and II, and service connection for bilateral foot disorder, secondary to diabetes mellitus, type I and II, is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in December 2008 was compliant with Kent.  The letter indicated the general criteria for reopening a previously denied claim, and information concerning why the claims were previously denied.  He was told that the claim for diabetes mellitus was denied because his diabetes mellitus was diagnosed type I and not type II, his record did not show he was exposed to herbicides, and his condition was not shown to be due to his military duty.  Also, the claim for bilateral foot disorder was claimed to be secondary to diabetes mellitus.  The evidence did not show that the Veteran's diabetes mellitus was due to service, so his foot disorder, even if due to his diabetes would not be service connected on a secondary basis.  Additionally, his foot disorder was not found to be due to his active service.  

With respect to the Dingess requirements, in December 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

 Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Service treatment records have been obtained.  An identified VA medical statement and VA outpatient treatment records from January 2008 and December 2008 also have been added to the claims file.  Neither the Veteran nor his representative has identified outstanding evidence that has not been obtained.  

 The Veteran did not undergo a VA examination as VA is not required to conduct an examination with respect to a claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)  

The Veteran was offered a Board hearing and testified at a videoconference Board hearing in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issues on appeal.   The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

 Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 (1995).  

 In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material evidence must be presented or secured since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New " evidence is evidence not previously submitted and "material" evidence relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In this regard, the Board notes that, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The Veteran's initial claim for service connection for diabetes mellitus and service connection for bilateral foot disorder, secondary to diabetes, was received in April 2007.  The claim was denied in an October 2007 rating decision.  The RO determined that service connection was not warranted for diabetes mellitus type I because the disorder was not shown during active service, and because service connection for herbicides was not warranted for any condition for which VA had not found a positive association between exposure to herbicide and the subsequent development of that condition.  The Veteran had been diagnosed with diabetes mellitus, type I and not type II.  Additionally, even though his condition was determined to be type I instead of type II, he was not found to be exposed to herbicides.  Therefore, because he did not have diabetes mellitus, type I or II, as a result of service, and he was not found to have been exposed to herbicides (Agent Orange), service connection for diabetes mellitus type, I and II, was not warranted.  Additionally, since the Veteran did not have diabetes mellitus which was service-connected, service connection for a bilateral foot disorder was not warranted on a secondary basis to diabetes mellitus.  Also, the Veteran was not found to have a bilateral foot disorder related to service.  He was properly notified of the denial but he did not perfect an appeal to the Board.  The decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.302, 20.1103 (2013).  

In December 2008, the Veteran sought to reopen the claim of entitlement to service connection for diabetes mellitus and service connection for bilateral foot disorder, secondary to diabetes mellitus.  

 It bears noting that some VA treatment records appear to have been part of the record within the year following the October 2007 decision. The Board recognizes that the Court has held that, if new and material evidence has been submitted within one year of the RO decision, 38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010).  Although the records were not in the claims file, VA records from October 2007 to October 2008 were generated.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the October 2007 decision is final unless evidence submitted within one year of that date is new and material to the claim. Accordingly, the Board has reviewed this evidence, but concludes that none of it is both new and material to the claim.  Specifically, many of the VA outpatient treatment records were unrelated to the Veteran's diabetes mellitus and bilateral foot disorder or continued to note a previously established fact-that is, the Veteran has diabetes mellitus and a bilateral foot disorder.  Accordingly, this evidence is not new and material.

 Other evidence received since the denial in October 2007 included a medical statement from J.M., M.D., Ph.D., numerous studies and medical journal articles, and a January 2014 videoconference hearing with testimony from the Veteran on behalf of his claims. 

The medical statement from J.M., M.D., Ph.D. is not new and material.  This statement indicates that the Veteran is severely disabled from foot infections and diabetes mellitus.  This statement is redundant of evidence already of record and does not raise a reasonable possibility of substantiating the Veteran's claims, therefore, it is not new and material.  

The numerous studies and medical journal articles associated with the claims folder are also not new and material.  These articles and studies, submitted in an attempt to link the Veteran's diabetes mellitus with his work as a firefighter in service, is new as they were not previously of record.  However, these articles are not new and material.  These articles show that hazardous chemicals and hydrocarbons, and other toxins that the Veteran has allegedly been exposed to in service, have some positive association with diabetes mellitus.  Specifically, one article states that the data is not sufficient to establish causality.  Moreover, this evidence, by itself or when considered with evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim.  Although some of these toxins can be associated with diabetes mellitus, none of this evidence shows that the Veteran was exposed to these specific toxins.  Therefore, this evidence is not new and material.  

Finally, the Veteran testified in January 2014 at a Board videoconference hearing in support of his claims.  He testified that he was a firefighter in service and trained primarily on pit fires.  He stated that he breathed toxins at that time because he was not provided a breathing apparatus.  He also testified that he was not told what the toxins or the solvents were that he was exposed to or what the name or type of chemicals they used to kill vegetation and later burn it.  The Board has considered his testimony provided in connection with these claims.  These lay statements are essentially duplicative of his contentions all along; and, therefore they are not new. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  As such, the testimony of the Veteran is not new and material. 

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the October 2007 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claims.  The new evidence of record does not show that diabetes mellitus or a bilateral foot disorder was caused by or the result of his active service.  Additionally, since diabetes mellitus, type I and II, are not shown to be the result of service, a bilateral foot disorder cannot be secondarily service connected to that disorder.  

Finally, as discussed above, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claims to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claims.  Newly submitted evidence of record, while showing treatment for both diabetes mellitus and a bilateral foot disorder, still failed to show any causal relationship between diabetes mellitus and service or a bilateral foot disorder and service or a bilateral foot disorder and a service-connected disability.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material evidence standard has not been met and the claim should not be reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA.  No other evidence presented by the Veteran has been sufficient to trigger the duty to assist as to either the Veteran's diabetes mellitus or bilateral foot disorder.   

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for diabetes mellitus, type I and II. and bilateral foot disorder secondary to diabetes mellitus has not been received.  As such, the requirements for reopening the claims are not met.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

						(CONTINUED ON NEXT PAGE)


ORDER

New and material has not been received to reopen the claim for diabetes mellitus, type I and II; therefore, the appeal is denied.

New and material evidence has not been received to reopen the claim for bilateral foot disorder, secondary to diabetes mellitus; therefore, the appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


